Citation Nr: 1544771	
Decision Date: 10/21/15    Archive Date: 10/29/15

DOCKET NO.  08-17 904	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1. Whether new and material evidence has been received to reopen the service connection claim for a cataract of the right eye. 

2. Entitlement to a rating greater than 30 percent for posttraumatic aphakia of the left eye, including entitlement to special monthly compensation based on blindness of one eye, with only light perception. 

3. Entitlement to a rating greater than noncompensable for facial scars. 

4. Entitlement to a rating greater than 30 percent for major depression, prior to June 11, 2014. 

5. Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU), prior to June 11, 2014. 

6.  Entitlement to special monthly compensation based on the need for aid and attendance.


REPRESENTATION

Appellant represented by:	Michael Kelley, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Rutkin, Counsel


INTRODUCTION

The Veteran served on active duty from April 1975 to April 1978. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in May 2007, June 2012, and September 2014 of the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts. 

The Veteran testified at a hearing before the undersigned in May 2015.  A transcript is of record. 

After the appeal was certified and the case transferred to the Board, the Veteran submitted additional evidence with a May 2015 waiver of his right to initial review of this evidence by the agency of original jurisdiction.  See 38 C.F.R. § 20.1304(c) (2015) (providing that any pertinent evidence accepted directly at the Board must be referred to the AOJ for initial review unless this procedural right is waived by the appellant).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The claims on appeal must be remanded for further development to ensure that they are afforded every due consideration, and to aid the Board in making an informed decision. 

Appropriate efforts must be made to obtain the Veteran's Social Security Administration (SSA) records pertaining to a recent SSA disability benefits claim.  A February 2013 SSA decision was submitted by the Veteran's representative at the May 2015 hearing and reflects a grant of disability benefits based largely on the Veteran's bilateral eye disorders.  The SSA decision references a November 2011 consultative examination performed by an ophthalmologist in support of its findings.  As this examination report and other SSA records may be relevant to the evaluation of the Veteran's left eye disability and his petition to reopen the service connection claim for the right eye cataract, VA must try to obtain them pursuant to its duty to assist.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2015).  

Further, the Board is unable to locate certain VA treatment records that have been referenced in adjudicatory documents.  For example, the June 2012 rating decision lists Boston VA treatment records dated from April 2010 to June 2012, as well as Providence VA treatment records dated from January 1999 to September 2011.  The September 2014 rating decision also lists Boston VA treatment records dated from March 2011 to August 2014.  Additional development is warranted in this regard, as set forth below.

A new VA examination is also warranted with respect to the Veteran's facial scars.  The last examination was performed in November 2006, and is now almost ten years old.  Moreover, the examiner did not provide sufficient description of the scar, to include its width, which is pertinent to its evaluation under the rating criteria.  See 38 C.F.R. § 4.118, Diagnostic Code 7800 (2015).  Accordingly, a new examination is warranted to assess the current level of severity of the scar and to obtain a more complete clinical picture. See Palczewski v. Nicholson, 21 Vet. App. 174, 181-82 (2007); 38 C.F.R. § 3.327(a) (2015) (providing that reexaminations will be requested whenever VA needs to determine the current severity of a disability); see also 38 C.F.R. § 4.2 (2015).  

As the case must be remanded for the foregoing reasons, the Veteran should also be afforded a current VA examination to ascertain the severity of his posttraumatic aphakia of the left eye and a VA aid and attendance examination.

Because the issue of entitlement to TDIU prior to June 11, 2014 may be affected by resolution of the other claims being remanded and any evidence developed toward that end, the Board will defer consideration of this issue pending further action on the other claims.  See Harris v. Derwinski, 1 Vet. App 180, 183 (1991) (observing that two issues are "inextricably intertwined" when a decision on one issue would have a "significant impact" on the resolution of the second issue).

Accordingly, the case is REMANDED for the following action:

1. Add to the file the Veteran's VA treatment records from the Boston VA Healthcare System, dated from October 2006 forward; and from the Providence VA Healthcare System, dated from January 1999 forward.  

2. Make appropriate efforts to obtain the Veteran's SSA records pertaining to his claim for disability benefits, including but not limited to the November 2011 consultative eye examination. 

3. Thereafter, schedule the Veteran for appropriate VA examinations of his facial scarring and his left eye aphakia, as well as an aid and attendance examination.  The claims file must be made available to the examiners for review.  The examiners must record all pertinent clinical findings. 

4. Then, after completing any other development that may be indicated, readjudicate the claims.  If the benefits sought are not granted, the Veteran and his representative must be furnished a supplemental statement of the case (SSOC) and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

5.  Finally, as the Veteran did not offer testimony at his May 2015 hearing as to the issues of entitlement to a rating greater than 30 percent for posttraumatic aphakia of the left eye, including entitlement to special monthly compensation based on blindness of one eye, with only light perception; entitlement to a rating greater than noncompensable for facial scars; and entitlement to special monthly compensation based on the need for aid and attendance, he should be offered the opportunity to appear at a hearing before the Board concerning these issues, either in-person or via video-conference, should he so desire.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United 

States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
P. M. DILORENZO 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




